UNITED STATES DISTRICT COURT
NORTHERN DISTRICT OF OHIO

 

EASTERN DIVISION
MICHELLE ANN GROSSMAN, ) CASE NO. l:l7CV2177
)
Plaintiff, )
) IUDGE DONALD C. NUGENT
v. )
) MAGISTRATE JUDGE
) JONATHAN D. GREENBERG
NANCY A. BERRYHILL )
Acting Commissioner )
of Social Security, )
) MEMORANDUM OPINION
Defendant. )

This matter comes before the Court upon the Report and Recommendation of Magistrate
Judge Jonathan D. Greenberg. (ECF #15). On October 16, 2017, Plaintiff Michelle Ann
Grossman filed her Complaint (ECF #l) challenging the final decision of the Commissioner of
Social Security denying her claim for Period of Disability and Disability insurance Benefits
under Title II of the Social Security Act, 42 U.S.C. §§ 416(i), 423, 1381 et seq. Pursua.nt to Local
Rule 72.2(b), the case was referred to Magistrate Judge Greenberg. (Non-document entry dated

October l6, 2017). Magistrate Judge Greenberg found that the Administrative Law Judge
failed to follow the procedural rules for assigning weight to the opinions of a treating
source, and failed to give good reason for assigning weight to those opinions. The

Magistrate Judge concluded that the Commissioner’s decision should be reversed and remanded
for further administrative proceedings The Defendant Commissioner of Social Security filed a
response to the Report and Recommendation (ECF #16) stating that the Commissioner would not

be filing objections to the Report and Recommendation, and the l4-day filing period has expired.

The Report and Recommendation (ECF #15), issued on September 17, 2018, is hereby
ADOPTED by this Court.
Standard of Review for a Magistrate Judge’s Report and Recommendation
The applicable standard of review of a magistrate judge’s report and recommendation
depends upon whether objections were made to that report. When objections are made to a report
and recommendation of a magistrate judge? the district court reviews the case de novo. FED R.
CrV. P. 72(b) states:
The district judge must determine de novo any part of the magistrate
judge’s disposition that has been properly objected to. The district
judge may accept, reject, or modify the recommended disposition;
receive further evidence; or return the matter to the magistrate judge
with instructions
The text of Rule 72(b)(3) addresses only the review of portions of reports to which timely
objections have been made; it does not indicate the appropriate standard of review for portions of
the report to which no objections have properly been made. The Advisory Committee on Civil
Rules commented on the standard of review stating, “when no timely objection is filed, the court
need only satisfy itself that there is no clear error on the face of the record in order to accept the
recommendation.” Fed. R. Civ. P. 72 advisory committee’s notes (citations omitted).
The U.S. Supreme Court stated: “It does not appear that Congress intended to require
district court review of magistrate judge’s factual or legal conclusions, under a de novo or any
other standard, when neither party objects to these findings.” Thomas v. Arn, 474 U.S. 140, 150

(1985). Here, no objection was filed by either party. Accordingly, this Court reviews the Report

and Recommendation for a finding of clear error on the face of the record.

Conclusion
The Court has carefully reviewed the Report and Recornrnendation and agrees with the
findings set forth thereinl The Report and Recornrnendation of Magistrate .ludge Greenberg (ECF
#15) is ADOPTED. The decision of the Commissioner denying Plaintiff"s request for Period of
Disability and Disability lnsurance Benefits is REVERSED and the case REMANDED for

further proceedings consistent with the Magistrate .ludge’s decision

Mt.W

DONALD C. NUGEN
United States District C urt

IT IS SO ORDERED

 

DATED: 00`{`0£(/13{,.10!¢

LJJ

